UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6705



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY TYREE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CR-99-53-WMN, CA-01-2937-WMN)


Submitted:   September 29, 2003        Decided:     November 17, 2003


Before NIEMEYER, LUTTIG, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Tyree, Appellant Pro Se.    Mythili Raman, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Tyree seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(B) (2000). A certificate

of appealability will not issue for claims addressed by a district

court   absent   “a   substantial   showing   of   the   denial    of   a

constitutional right.”    28 U.S.C. § 2253(c)(2) (2000).    A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,         ,

123 S. Ct. 1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).           We have

independently reviewed the record and conclude that Tyree has not

made the requisite showing.   Accordingly, we deny a certificate of

appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             DISMISSED


                                    2